                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

GARY LEON WEBSTER                                                                       PLAINTIFF
ADC #114018

v.                                Case No. 3:19-cv-00084-KGB

ST. BERNARD’S HOSPITAL, and
JUDY BEARCE                                                                         DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Gary Leon Webster’s complaint is dismissed without prejudice. The relief sought is denied.

Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g), and the

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 18th day of February, 2020.



                                                   ___________________________
                                                   Kristine G. Baker
                                                   United States District Judge
